
	

116 HR 1235 : MSPB Temporary Term Extension Act
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1235
		IN THE SENATE OF THE UNITED STATES
		February 26, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To provide that the term of office of certain members of the Merit Systems Protection Board shall
			 be extended by a period of 1 year, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the MSPB Temporary Term Extension Act. 2.Merit Systems Protection Board members: term extension and limitation on serviceThe term of office of any member of the Merit Systems Protection Board appointed under section 1202 of title 5, United States Code, serving as such a member on the date of enactment of this Act shall be extended for a period of one year beyond the date the member’s service would otherwise end under subsection (c) of such section.
		
	Passed the House of Representatives February 25, 2019.Cheryl L. Johnson,Clerk
